Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered August 25, 2021 for the patent application 16/681,166.   


Status of Claims

Claims 1 – 20 are pending in the application.
Claims 1, 11 and 16 are currently amended in the application.


Information Disclosure Statement

The Information Disclosure Statements (IDS) submitted on August 20, 2021 and November 15, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, these Information Disclosure Statements are being considered by the Examiner.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   



The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 11 and computer readable claim 16.  Claim 1 recites the limitations of:

( A ) sending, via a processor and at a first time, a plurality of respective invitations to a plurality of givers each having a respective giver user device to contribute to a group gift, wherein: 
the group gift is associated with a policy, a person, and a payment account of the person, the payment account existing prior to the first time and wherein the policy is at least in part defined by the person; and 
each giver of the plurality of givers has an associated giver payment account that existed prior to the first time and is independent of other giver payment accounts and the payment account and wherein no account of the associated giver payment account and the payment account has control over each other; and
 when the group gift is purchased for a gift amount using the payment account according to the policy and at a second time, which is later than the first time, transferring, via the processor, at least a portion of the gift amount from each associated giver payment account to the payment account.  
 
These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 11 and 16 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the processor or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 11 and 16.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “sending” step is recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A ) above in Applicant’s specification para [0023], which discloses “Another  embodiment  enables  a group  to be identified in association with a transaction. Four people at dinner can  enter in data  regarding  a  cost of each individual  meal and  optionally  a  tip  into  an  application  via  one  or  more handheld  devices.   Once the members of the group are identified, each having associated payment accounts, one paying person then in the group can proceed to simply pay for the meal with their credit/debit card. The system detects that payment transaction by the paying member, identifies the group associated with that transaction, and automatically transfers money from the other three accounts to the paying person account. This can make dividing up a meal bill, or a gift,  or  any  purchase,  easy  and  accomplished  in  a  more socially acceptable  manner.”

Claim 1, limitation ( A ) above in Applicant’s specification para [0087], which discloses “With reference to FIG. 1, an exemplary system100 includes a general-purpose computing device 100, including a processing unit (CPU or processor) 120 and a system bus 110 that couples various system components including the system memory 130 such as read only memory (ROM) 140 and random access memory (RAM) 150 to the processor 120. The system 100 can include a cache of high-speed memory connected directly with, in close proximity to, or integrated as part of the processor 120. The system 100 copies data from the memory 130 and/or the storage device 160 to the cache for quick access by the processor 120. In this way, the cache provides a performance boost that avoids processor 120 delays while waiting for data. These and other modules can control or be configured to control the processor 120 to perform various actions. Other system memory 130 may be available for use as well. The memory 130 can include multiple different types of memory with different performance characteristics.“.  Similar arguments apply to claims 11 and 16.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1, 11 and 16 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 11 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 11, and 16 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 2 – 10, 12 – 15 and 17 - 20 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 10, 12 – 15 and 17 - 20 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 11 and 16, thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 – 8, 12 – 15 and 17 - 19 clearly further define the abstract idea as stated above and claims 9, 10 and 20 further define extra-solution activities such as “wherein updating the at least one of the plurality of respective invitations comprises at least one of resending invitations, moving positions of invitations in an inbox, changing invitation status from read to unread, adding an invitation flag, and changing an invitation priority level” and “sending a notification, via a separate communication channel, that the at least one of the plurality of respective invitations is updated.”.  Furthermore, dependent claims 2 – 10, 12 – 15 and 17 - 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 20 are not seen to be statutory.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103(a) as being obvious over James Collas et al.  (Pub. # US 2009/0327129 A1 – herein referred to as Collas) in view of Matthew J. Gillin et al. (Pat. # US 7,010,512 B1 – herein referred to as Gillin).

Re: Claim 1, Collas discloses a method comprising: 
sending, via a processor and at a first time, a plurality of respective invitations to a plurality of givers each having a respective giver user device to contribute to a group gift, wherein: 
the group gift is associated with a policy, a person, and a payment account of the person, the payment account existing prior to the first time and wherein the policy is at least in part defined by the person (Collas, [0033] -  According  to  one  aspect,  account  administration module  32  provides  the  features and  tools  that  allow  an account administrator to create and manage an event. As used herein, an event refers to the creation and funding of a gift card. In many instances, an event is associated with a social occasion such as a birthday or a holiday. In one embodiment, an account administrator or host is the individual that initiates the group gift card. For example, an account   administrator can be a friend of someone having a birthday or the person having the birthday themselves.  Device 10 in FIG.  1  can represent  the  device  of  an  account  administrator   through which the account  administrator  interacts  with the systems and modules described herein.  Device 10 may also represent a  contributor  or  a  recipient,  though  only  one  device  10  is depicted.); and 
each giver of the plurality of givers has an associated giver payment account that existed prior to the first time and is independent of other giver payment accounts and the payment account and wherein no account of the associated giver payment account and the payment account has control over each other (Collas, [0040] - In one embodiment the gift card contribution module 36 allows contributors to select the dollar amount of the contribution. It also allows the contributor to select their payment method, for example, identifying the type of credit card or debit card to be used. This module 36 also collects contributor billing information and payment information. In one embodiment, this module 36 also performs preauthorization of the fund amount of the contributor. For example, this can take the form of a credit card preauthorization transaction. Additionally this module 36 may also complete the fund transaction. In summary, the gift card contribution module 36, in one embodiment, prompts the contributor for and receives and records the contributor's name, billing address, their selected dollar gift contribution amount and their payment method and payment information and a personalized greeting card message.).
 However, Collas does not expressly disclose:  
sending, via a processor and at a first time, a plurality of respective invitations to a plurality of givers to contribute to a group gift, wherein: 
when the group gift is purchased for a gift amount using the payment account according to the policy and at a second time, which is later than the first time, transferring, via the processor, at least a portion of the gift amount from each associated giver payment account to the payment account.
In a similar field of endeavor, Gillin discloses:
sending, via a processor and at a first time, a plurality of respective invitations to a plurality of givers to contribute to a group gift, wherein: 
when the group gift is purchased for a gift amount using the payment account according to the policy and at a second time, which is later than the first time, transferring, via the processor, at least a portion of the gift amount from each associated giver payment account to the payment account (Gillin, col. 17, lines 31 – 54 –  The form allows the purchaser 236 to provide a formal
request to the offer or 10 by providing such information as the purchaser's name, address and payment information (i.e. the payment being used to back the account). The form is designed, for example, to accept any of three different forms of payment: debit/credit/charge card; electronic money (e-money); or direct payment from a bank checking account. Of course, other forms of payment such as those referenced above may be accepted as well as, or in lieu of any or all of those three. The purchaser 236 also provides the name of the intended recipient, the denomination or amount for the transfer instrument and, depending upon the embodiment, the type of transfer instrument desired. The purchaser 236 also provides the recipient's e-mail address, telephone number, and/or mailing address for use in the notification process.).
Therefore, in light of the teachings of Gillin, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Collas, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing an to enhance communications security or address the perceived lack thereof on the part of cardholders.

Re: Claim 2, Collas discloses the method of claim 1, 
wherein the plurality of respective invitations are at least one of an email, an SMS message, a tweet, and a text message (Collas, [0036], [0037] - Alternatively, the module can generate a communication, such as an email, to the recipient prompting the recipient to provide this information. The module 32 further generates and maintains the status of the event, e.g., active, closed, pending close, the current contribution amount, the event notification preference (e.g., email notices when funds are received from contributors), and a unique ID for the event.).  


Re: Claim 3, Collas discloses the method of claim 1, 
wherein the plurality of respective invitations are emails, and wherein each of the plurality of respective invitations includes dynamic content that is updated based on a contribution to the group gift (Collas, [0044], [0050] -  Social network/event site interface module 54 provides the interfacing to social networking/event sites (represented by system 16) for the device 20. In one embodiment, this module 54 is a sub-module of the group card enabled interface module 48 of FIG. 2. Social network/event site interface module 54 allows the account administrator to customize the content of the web page for the event. For example, account administrators can personalize the web page by selecting background, colors, fonts, themes, graphics and by adding textual content.).  

Re: Claim 4, Collas discloses the method of claim 1, 
wherein the at least one of the plurality of respective invitations is updated to show how much others have contributed to the group gift (Collas, [0042] - The holding account interface module or escrow module 46 allows for the holding of contributions from multiple gift card contributors. In one embodiment, the holding account interface module 46 stores gift card contributions received by the gift card contribution module 36 in a temporary holding account until a predetermined event. For example, in one embodiment, the predetermined event is when the account administrator closes the account or record. The account balance of the holding account is subsequently transferred to the prepaid processing servers 22 in a single transaction using the prepaid processor interface module 44. Holding account interface module 46 can also decrement the holding account, for example, when funds are not approved. Additionally, in some embodiments, module 46 can also perform account fund reconciliation.).  



Re: Claim 5, Collas discloses the method of claim 1, 
wherein the at least one of the plurality of respective invitations is updated to show progress towards a group gift goal (Collas, [0036] - Alternatively, the module can generate a communication, such as an email, to the recipient prompting the recipient to provide this information. The module 32 further generates and maintains the status of the event, e.g., active, closed, pending close, the current contribution amount, the event notification preference (e.g., email notices when funds are received from contributors), and a unique ID for the event.).  

Re: Claim 6, Collas in view of Gillin discloses the method of claim 1, 
wherein a contribution to the group gift comprises at least one of a transfer of funds, approval to transfer funds at a later time, and linking a contributor account to the group gift (Gillin, col. 9, lines 26 – 44 – the authorization center 216 may stand in for the issuing bank 20 and approve transactions without contacting the issuing bank 20. This is typically done for small transactions only. Clearing or settlement of the transaction occurs in a similar fashion as shown in FIG. 2. The acquiring bank 212 contacts a clearing or settlement system 218 also operated by, or on behalf of, the card association 200 which then contacts the card issuing bank 202. A funds transfer 220 is initiated from the card issuing bank 202 to the acquiring bank 212, at some point at or after the transaction occurs, and results in a debit to the cardholders account and a credit to the merchant's account.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.  

Re: Claim 7, Collas discloses the method of claim 1, 
further comprising creating a temporary, limited-scope, one-click accessible social network associated with the group gift (Collas, [0054] -  Firstly, a user or administrator on device 10 logs onto his/her Facebook page provided by device 16 over network 100. The administrator then has the option to "Go to Application" by clicking on link 110, which directs the administrator to the group gift card application or system 20. Link 110 is shown in FIG. 5.).  

Re: Claim 8, Collas discloses the method of claim 1, further comprising:
identifying a contribution to the group gift from one of the plurality of givers (Collas, [0040] - In one embodiment the gift card contribution module 36 allows contributors to select the dollar amount of the contribution. It also allows the contributor to select their payment method, for example, identifying the type of credit card or debit card to be used. This module 36 also collects contributor billing information and payment information. In one embodiment, this module 36 also performs preauthorization of the fund amount of the contributor. For example, this can take the form of a credit card preauthorization transaction. Additionally this module 36 may also complete the fund transaction.); and 
updating at least one of the plurality of respective invitations sent to the plurality of givers based on the contribution (Collas, [0040] - In summary, the gift card contribution module 36, in one embodiment, prompts the contributor for and receives and records the contributor's name, billing address, their selected dollar gift contribution amount and their payment method and payment information and a personalized greeting card message.).  

Re: Claim 9, Collas discloses the method of claim 8, 
wherein updating the at least one of the plurality of respective invitations comprises at least one of resending invitations, moving positions of invitations in an inbox, changing invitation status from read to unread, adding an invitation flag, and changing an invitation priority level (Collas, [0031], [0049] -  In one embodiment, system 20 interacts with block 24 to create hold accounts. In an example, block 24 represents a holding account system. Use of a holding account is desirable in some instances, such as when pre-paid gift card sys­ tem 22 has a fee per funding transaction. In such instances, funds from various contributors to a gift card can be held in the holding account system 24 until a pre-determined or selected level is reached. At that time, a single funding event or transaction with the pre-paid processing service 22 can take place, thereby avoiding a charge on each of the individual contributions.).  

Re: Claim 10, Collas discloses the method of claim 8, further comprising: 
sending a notification, via a separate communication channel, that the at least one of the plurality of respective invitations is updated (Collas, [0036] - Alternatively, the module can generate a communication, such as an email, to the recipient prompting the recipient to provide this information. The mod­ule 32 further generates and maintains the status of the event, e.g., active, closed, pending close, the current contribution amount, the event notification preference (e.g., email notices when funds are received from contributors), and a unique ID for the event.).  

Re: Claim 11, Claim 11 is a system claim corresponding to method claim 1.  Therefore, claim 11 is analyzed and rejected as previously discussed with respect to claim 1.

Re: Claim 12, Claim 12 is a system claim corresponding to method claim 2.  Therefore, claim 12 is analyzed and rejected as previously discussed with respect to claim 2.

Re: Claim 13, Claim 13 is a system claim corresponding to method claim 3.  Therefore, claim 13 is analyzed and rejected as previously discussed with respect to claim 3.

Re: Claim 14, Claim 14 is a system claim corresponding to method claim 4.  Therefore, claim 14 is analyzed and rejected as previously discussed with respect to claim 4.

Re: Claim 15, Claim 15 is a system claim corresponding to method claim 5.  Therefore, claim 15 is analyzed and rejected as previously discussed with respect to claim 5.

Re: Claim 16, Claim 16 is an apparatus claim corresponding to method claim 1 and system claim 11.  Therefore, claim 16 is analyzed and rejected as previously discussed with respect to claims 1 and 11.

Re: Claim 17, Claim 17 is an apparatus claim corresponding to method claim 6.  Therefore, claim 17 is analyzed and rejected as previously discussed with respect to claim 6.

Re: Claim 18, Claim 18 is an apparatus claim corresponding to method claim 7.  Therefore, claim 18 is analyzed and rejected as previously discussed with respect to claim 7.

Re: Claim 19, Claim 19 is an apparatus claim corresponding to method claim 8.  Therefore, claim 19 is analyzed and rejected as previously discussed with respect to claim 8.

Re: Claim 20, Claim 20 is an apparatus claim corresponding to method claim 10.  Therefore, claim 20 is analyzed and rejected as previously discussed with respect to claim 10.


Response to Arguments

Examiner would like to point out that the Supreme Court in KSR International Co. v. Teleflex Inc. described seven rationales to support rejections under 35 U.S.C. 103:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
 Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
“Obvious to try” –choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and
 Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations; however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” see Dann v. Johnson, 425 U.S. 219, 230 (1976).


Applicant's arguments filed with an Amendment on August 25, 2021 have been fully considered but they are not persuasive. 

Applicant Argument: 
“Applicant respectfully traverses this rejection and submits that the claims are patent eligible. Applicant notes that similar arguments to be made in the present case are virtually the same arguments presented applications number 14/335,358 (Docket No. 080-0200-CIP-l­ CON(CIP8)) and 15/882,597 (Docket No. 080-0202), both allowed. In the '358 application, which is similar subject matter with particular relevance to the features important to the Section 101 rejection, Applicant overcame the Section 101 rejection by virtue of applying the Bascom case to the claimed invention.“, (see page 8 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  In the Bascom v. AT&T case, the articulation of the abstract idea in step one does matter because it provides an important ingredient for step two. Here, the court drew upon the articulation of the “abstract idea” as “filtering content on the Internet” to conduct its step two analysis. “The claims do not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components.  Also In the case with Bascom, the filtering process was directed toward solving a logistical problem that went beyond simple filtering, as there were problems not with the data but instead with locating a tool for filtering internet content on each local computer: where each tool on individual computers were subject to being modified or thwarted by literate end-users and to avoid install time on every end user device a specific tool.  Bascom identified that filtering data was an abstract concept.   The ordered combination is not directed toward an improvement of a technology or solve a technical problem.  The Federal circuit focused on the particular arrangement of generic and conventional components in the claims.  They further stated: "An inventive concept that transforms the abstract idea into a patent eligible invention must be significantly more than the abstract idea itself, and cannot be simply an instruction to implement or apply the abstract idea on a computer. Slip Op. at 14. The court further stated on page 15: "The inventive concept described and claimed in the '606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user".  On page 18, of Bascom states, “The ‘606 patent is instead claiming a technology based solution (not an abstract idea-based solution implemented with general technical components in a conventional way) to filter content on the Internet that overcomes existing problems with other Internet filtering systems.

Applicant Argument: 
“Applicant further traverses this rejection and based on the 2019 Revised Patent Subject Matter Eligibility Guidance. The Guidance requires the Examiner to first determine whether the claim recites a judicial exception and then to determine whether recite a judicial exception is integrated into a practical application. In the present case, Applicant submits that it is clear that what the Office Action characterizes the claims as being directed to something very narrow.“, (see page 8 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  Step 2A requires the analysis of prong one, does it recite an abstract ideal, prong two, is it directed to an abstract idea.  Prong two has to be a technological improvement (integrate the abstract idea into a practical application).  There is no technological improvement because a technical problem is not being solved, but a financial problem is being solved as stated in applicant’s specification para. [0011 – 0015].    Under Step 2A to be integrated into a practical application means it has to be shown that there is a technological solution being carried out by the claimed subject matter.  The problem being solved is not technological in nature, but financial.  An improved abstract ideal is still an abstract ideal.  Since, there is no technological improvement being provided by the claims, therefore, there is no integration into a practical application.   These claims are merely, a solution to a financial problem and are not technical in nature.

Re: Claim 1, the applicant asserts that cited prior art do not teach – “when the group gift is purchased for a gift amount using the payment account according to the policy and at a second time, which is later than the first time, transferring, via the processor, at least a portion of the gift amount from each associated giver payment account to the payment account.“, (see page 13 of the Remarks).

The Examiner respectfully disagrees, Gillin does discloses “when the group gift is purchased for a gift amount using the payment account according to the policy and at a second time, which is later than the first time, transferring, via the processor, at least a portion of the gift amount from each associated giver payment account to the payment account.“ at (Gillin, col. 17, lines 31 – 54 –  The form allows the purchaser 236 to provide a formal o	request to the offer or 10 by providing such information as the purchaser's name, address and payment information (i.e. the payment being used to back the account). The form is designed, for example, to accept any of three different forms of payment: debit/credit/charge card; electronic money (e-money); or direct payment from a bank checking account. Of course, other forms of payment such as those referenced above may be accepted as well as, or in lieu of any or all of those three. The purchaser 236 also provides the name of the intended recipient, the denomination or amount for the transfer instrument and, depending upon the embodiment, the type of transfer instrument desired. The purchaser 236 also provides the recipient's e-mail address, telephone number, and/or mailing address for use in the notification process.), with further emphasis at (Gillin, col. 13, lines 59 - 67 -  The database 222 is used to maintain the active transfer instruments as a list of accounts, which have been acquired 60 from an issuing bank 20. Depending upon the embodiment, database record entries are created in the database 20 as part of the purchase process, as part of the redemption process, or alternatively they may be created before either process occurs. The interface server 234 communicates with the database server 232 as part of the transfer instrument process.).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696